J-A04024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

ROBERT IRVING MEEKINS,

                            Appellant                  No. 1009 WDA 2014


            Appeal from the Judgment of Sentence of May 22, 2014
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0008574-2011


BEFORE: BOWES, OLSON AND STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                           FILED FEBRUARY 24, 2015

       Appellant, Robert Irving Meekins, appeals from the judgment of

sentence entered on May 22, 2014 following his stipulated bench trial

convictions for three narcotics offenses and false identification to law

enforcement authorities.1           On appeal, Appellant challenges only the

sufficiency of the evidence to support his false identification to law

enforcement      authorities    conviction.2   Appellant’s   Brief   at   5.   The

Commonwealth agrees with Appellant’s contention that the evidence of

record is insufficient to establish the offense of false identification to law
____________________________________________


1
   35 P.S. §§ 780-113(a)(30), 780-113(a)(16), and 780-113(a)(31); 18
Pa.C.S.A. § 4914.
2
 Appellant does not challenge the sufficiency of the evidence underlying his
other convictions.



*Retired Senior Judge assigned to the Superior Court.
J-A04024-15


enforcement authorities. Commonwealth’s Brief at 8.       Upon review of the

certified record, we vacate Appellant’s false identification to law enforcement

authorities conviction, vacate his sentence in its entirety as illegal, and

remand for resentencing.

      When reviewing challenges to the sufficiency of the evidence, our

standard of review is as follows:

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at
        trial in the light most favorable to the verdict winner, there
        is sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt. In
        applying the above test, we may not weigh the evidence
        and substitute our judgment for the fact-finder. In addition,
        we note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant's guilt may be
        resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of
        fact may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying the
        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        finder of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014)

      “A person commits [the] offense [of false identification to law

enforcement authorities] if he furnishes law enforcement authorities with

false information about his identity after being informed by a law

enforcement officer who is in uniform or who has identified himself as a law


                                     -2-
J-A04024-15


enforcement officer that the person is the subject of an official investigation

of a violation of law.” 18 Pa.C.S.A. § 4914. Under the plain language of the

statute, three conditions must be satisfied before an individual will be found

to have violated the statute by providing false information about his identity:

        First, if the law enforcement officer is not in uniform, the
        officer must identify himself as a law enforcement officer.
        Second, the individual must be informed by the law
        enforcement officer that he is the subject of an official
        investigation of a violation of law. Third, the individual must
        have furnished law enforcement authorities with false
        information after being informed by the law enforcement
        officer that he was the subject of an official investigation of
        a violation of law.

In re D.S., 39 A.3d 968, 974 (Pa. 2012) (emphasis supplied).

      In this matter, the case proceeded to a stipulated bench trial wherein

both parties moved to incorporate the notes of testimony from the

suppression hearing into the record. N.T., 5/22/2014, at 7. Officer Randy

Lamb of the Wilkins Township Police Department testified that on March 5,

2011, police conducted a traffic stop of a car wherein the driver was arrested

for driving under the influence.    N.T., 3/5/2014, at 3.     Appellant was a

passenger in the back seat.        Id. at 3-4.     Appellant was asked for

identification and he stated his name was “Jonathon Hutchinson.” Id. at 4.

After Appellant got out of the car, he told Officer Lamb, “he lied about who

he was and that he had an active warrant out of Cambria County.” Id. at 5.

Officer Lamb confirmed that there was an active arrest warrant issued for




                                     -3-
J-A04024-15


Appellant with the Johnstown Police Department.                Id. Police arrested

Appellant. Id. at 6.

         Noticeably absent from the examination of Officer Lamb was any

evidence that the police officers involved were in uniform or that Appellant

had been advised that he was the subject of an investigation or a violation of

law. Appellant volunteered the false information during the investigation of

the driver, not him.      Thus, we conclude that the Commonwealth failed to

elicit   sufficient   evidence   to   support   Appellant’s   conviction   for   false

identification to law enforcement authorities; hence, we vacate that

conviction.

         The trial court sentenced Appellant to a mandatory term of three to six

years of imprisonment on one of his narcotics’ convictions. Id. at 13. The

trial court sentenced Appellant to “[n]o further penalty at any remaining

counts.” Id. Because Appellant was not sentenced on the false identification

to law enforcement authorities, we would normally conclude the trial court’s

sentencing scheme was not upset and, thus, a remand for resentencing

would be unwarranted. Commonwealth v. Lomax, 8 A.3d 1264, 1268 (Pa.

Super. 2010) (“Because we can vacate the indecent assault sentence

without disturbing the overall sentencing scheme, we need not remand.”),

citing Commonwealth v. Thur, 906 A.2d 552, 569 (Pa. Super. 2006)

(stating that when our disposition does not upset overall sentencing scheme,

there is no need for a remand). However, upon further review, Appellant’s


                                         -4-
J-A04024-15


sentence is illegal3 and, therefore, we are constrained to vacate his sentence

in its entirety.

       This Court has previously concluded:

         A challenge to the legality of a sentence may be entertained
         as long as the reviewing court has jurisdiction. It is also
         well-established that if no statutory authorization exists for
         a particular sentence, that sentence is illegal and subject to
         correction. An illegal sentence must be vacated. Issues
         relating to the legality of a sentence are questions of law.
         Our standard of review over such questions is de novo and
         our scope of review is plenary.

Commonwealth v. Fennell, 105 A.3d 13 (Pa. Super. 2014) (citations,

quotations, and ellipses omitted). In Fennell, this Court determined that 18

Pa.C.S.A. § 7508,4 a statute which imposes a mandatory minimum sentence

based upon the weight of narcotics recovered, was unconstitutional in its

entirety based upon the United States Supreme Court decision in Alleyne v.

United States, 133 S. Ct. 2151 (2013). See Fennell generally.

       Based upon our sua sponte review of the record, we are constrained to

vacate Appellant’s illegal sentence.           Appellant was convicted of possession

____________________________________________


3
  “[T]his Court is endowed with the ability to consider an issue of illegality of
sentence sua sponte.” Commonwealth v. Orellana, 86 A.3d 877, 883 n.7
(Pa. Super. 2014) (citation omitted).
4
  Section 7508 of the Crimes Code provides that “when the aggregate weight
of the compound or mixture containing [cocaine] is at least ten grams and
less than 100 grams; [the mandatory minimum sentence imposed shall be]
three years in prison and a fine of $15,000 or such larger amount as is
sufficient to exhaust the assets utilized in and the proceeds from the illegal
activity[.]” 18 Pa.C.S.A. § 7508(a)(3)(ii).



                                           -5-
J-A04024-15


with the intent to deliver crack cocaine.      The parties stipulated that the

narcotics weighed 83.1 grams. N.T., 5/22/2014, at 8. The Commonwealth

asked for a mandatory minimum sentence of three years of imprisonment.

Id. at 12.    The sentencing guideline form, contained within the certified

record, recommends a mandatory minimum sentence of 3 years based upon

18 Pa.C.S.A. § 7508. The trial court entered a mandatory sentence of three

to six years of imprisonment.     Id. at 13.    We are bound by Fennell to

vacate Appellant’s sentence as illegal.

      Conviction for false identification to law enforcement authorities

vacated. Remaining narcotics convictions affirmed. Sentence vacated in its

entirety.    Remand for resentencing consistent with this memorandum.

Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2015




                                     -6-